RESPONSE TO APPLICANT’S AMENDMENT
1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant's amendment, filed 10/01/2021 , is acknowledged.
 
3.  Claims 3, 5 and 11-14 are pending and under Examination as they read on a method for increasing red blood cell levels in a patient in need thereof, the method comprising administering to the patient an effective amount of an ActRIIB antagonist, wherein the ActRIIB antagonist comprising a follistatin-like related gene (FLRG) polypeptide.
 
4.  The following new grounds of rejection are necessitated by the amendment submitted 10/01/2021.	

Given the treatment of anemia with SEQ ID NO: 21 was not part of the previous claim set filed 02/25/2021, the new ground of rejections are necessitated by the amendment filed 10/1/2021.


5. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
6.  Claims 3, 5 and 11-14 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 04/02/2021.


The claims recite “FLRG polypeptide comprises an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 21” in claim 3 as part of the invention.

Applicant’s arguments, filed 10/01/2021, have been fully considered, but have not been found convincing.



This is not found persuasive because besides SEQ ID NO: 21,  the specification fails to provide a representative number of species nor a correlation between structure and function of up to 10% variation of SEQ ID NO: 21 which binds to and antagonizes activin.


Applicant submits that with respect to therapeutic uses in treating anemia, the present application teaches that desirable agents may be selected on the basis of ActRIIb ligand antagonism and, therefore, activin-binding FLRG polypeptides are useful, functionally active polypeptides within the scope of the presently claimed invention. See, e.g., the application as filed at page 3, lines 5-21. Indeed, the instant application teaches that an antagonist similar to an ActRIIb antagonist may be a follistatin-like related gene (FLRG) that antagonizes activin bioactivity and/or binds to activin. Follistatin and FLRG have been shown in the literature, and by the applicants with respect to FLRG, to have affinities for Activin A in the picomolar range, indicating that these agents will inhibit activin A signaling to a similar degree as ActRIIb-Fc. See, e.g., page 34, line 1 to page 35, line 2 of the application as filed. Based on these teachings, the skilled worker would have understood that the claimed FLRG polypeptides can be used to treat anemia. In view of the amendments and discussion above, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection under U.S.C. §112, first paragraph.

This is not found persuasive because the specification on page 34 provides only one KLRG sequence of SEQ ID NO: 21 and binding to and inhibiting Activin A says nothing about the treatment of anemia, let alone on the up to 10% variation of KLRG of SEQ ID NO: 21.  Lodberg et al (FASEB J. 33, 6001–6010 (2019) ) teaches that a follistatin-based molecules fail to affect the red blood cell count in mice (see title).

Wu et al  (Biochem Biophys Res Commun. 2015 Oct 30;466(4):711-6) teach that follistatin-like 1 attenuates differentiation and survival of erythroid cells through Smad2/3 signaling. 

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence, see MPEP 2163. Here, with respect to making FLRG variants in the treatment of anemia and increasing red blood level, the unpredictability is best demonstrated by the recent court decision in AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014), the court found that AbbVie's generic claim can be 

The facts of Abbvie parallel the claimed invention and provide significant guidance on the inherent unpredictability of protein engineering and the effect of amino acid substitutions on protein function. Abbvie is similar to the Federal Circuit's discussion in Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL 3779376, Case No. 2012-1433, C.A.Fed; in both, the Federal Circuit emphasized the unpredictability in the art associated with changes in a parent enzyme or protein that can be effected at one or more positions in the sequence by amino acid addition, deletion, or substitution with at least nineteen other possibilities, e.g. counting natural amino acid residues. The basis of the unpredictability is rooted in the same principles that make improvements rare, namely that numerous subtle differences between amino acid residues determine protein binding and function. Because the subtle energetic contributions of each of these interactions is extraordinarily difficult to precisely quantify, and because the number of these interactions is so high even for a single protein-protein interface, innumerable small inaccuracies are amplified into unpredictability. This unpredictability is axiomatic in the field of protein engineering. 

In Novozymes, Defendants-Appellees DuPont Nutrition Biosciences PS et al. ("DuPont") sought to invalidate Novozymes' U.S. Patent No. 7,713,723 (the "723"), arguing insufficient written description for the '723 claims under 35 U.S.C. §112. In particular, DuPont argued a failure of U.S. Provisional Application No. 60/249,104, filed November 16, 2000 (the "2000 application") to support the claimed proteins. In relevant portion, claim I of Novozymes' '723 patent is directed to: 

1. An isolated variant of a parent alpha-amylase, wherein:
(a) the variant has at least 90% sequence identity to SEQ ID NO: 6 [BSG alpha-amylase], 
(b) the variant comprises a substitution of serine at position 239 relative to the parent alpha-amylase, using the amino acid sequence of SEQ ID NO: 8 [BLA alpha-amylase] for determining position numbering, and 
(c) the variant has increased thermostability relative to the parent alpha-amylase, wherein thermostability is determined at pH 4.5, 90°C. and 5 ppm calcium and has alpha-amylase activity. 

As outlined by the Federal Circuit, Novozymes identified 33 different possible mutation positions in the approximately 500 amino acids that make up a Bacillus amylase, using both rational protein design as well as empirical random mutagenesis. Novozymes identified 7 potential parent Bacillus enzymes, 33 target positions in each parent enzyme, and the number of potential mutations at each position, such that the Federal Circuit recognized that the specification spanned a potentially wide range of potential variants. The Federal Circuit went on to discuss how little data was actually present in the 2000 specification to support the claim.

The effects of any given mutation or combination of mutations in a variant can differ depending on the position(s) modified and the specific mutation implemented at each position. Some mutations may have no discernible effect on enzyme function, some may lead to varying degrees of instability or functional impairment, and some may actually improve enzyme activity or impart other desirable properties, such as improved stability at high temperatures. 


9.  Claims 3, 5 and 11-14 stand  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the same reasons set forth in the previous Office Action mailed 04/02/2021.


The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation. 


Applicant’s arguments, filed 10/01/2021, have been fully considered, but have not been found convincing.

Applicant submits that the skilled worker at the time of filing would have understood that the presently claimed invention is fully enabled by teachings of the pending application. The application clearly teaches how to make representative FLRG polypeptides of the claimed invention. The application also clearly demonstrates that an FLRG polypeptide within the scope of the present claims can treat anemia. Specifically, the instant application teaches that an antagonist similar to an ActRIIb antagonist may be a follistatin-like related gene (FLRG) that antagonizes activin bioactivity and/or binds to activin, and that Follistatin and FLRG have been shown in the literature, and by the applicants with respect to FLRG, to have affinities for Activin A in the picomolar range, indicating that these agents will inhibit activin A signaling to a similar degree as ActRIIb-Fc. See, e.g., page 34, line 1 to page 35, line 2 of the application as filed. Example 2 of the pending application demonstrates that a representative activin antagonist can be used to increase red blood cell levels in vivo. See, e.g., page 51 of the application as filed. Specifically, this example demonstrates that cynomolgus monkeys administered a representative activin antagonist polypeptide displayed a significant elevation of mean absolute reticulocyte values in comparison to control subjects as well as elevated red blood cell distribution width values and lower mean corpuscular hemoglobin concentration. As taught by the pending application, these results indicate that representative activin antagonist polypeptides within the scope of the present claims could be used to treat anemia in vivo. Id. In view of the foregoing, the claimed invention is fully enabled by the originally filed application. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the enablement rejection of the claims.
.  


9.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

 
10.  Claims 3, 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maguer-Satta et al (Mol Cell Endocrinol. 2004 Oct 15;225(1-2):109-18).


Maguer-Satta et al teach that FLRG protein binds activin with high affinity and neutralizes its biological activity.  Maguer-Satta et al teach that FLRG can be considered as a new extra-cellular regulator of the TGFβ family (page 110, left col., top ¶).  Maguer-Satta et al found that TGFβ strongly increased FLRG mRNA followed by secretion of FLRG protein.  Further, the TGFβ-induced expression of Activin A followed the same kinetics as FLRG (page 110, under section 2).  Maguer-Satta et al teach that FLRG and Activin A are expressed in the same cells, with a higher level of expression in myeloid cells compared to erythroid and megakaryocytic cells. They observed that FLRG was early expressed in the multipotent stem-cell compartment, and in all later hematopoietic stages.  Moreover, FLRG and Activin A expression increases with hematopoietic differentiation.  It also appears that FLRG and follistatin display inverse expression patterns during erythropoiesis: the highest levels of FLRG expression is observed in the most immature erythroid cells while follistatin is more highly expressed in the most mature erythroid cells (page 112, left col., top ¶).  Also, FLRG (but not follistatin) and Activin A are co-expressed in the same hematopoietic cells and that their expression is regulated by TGFβ indicating that preferential interaction between Activin A and FLRG may take place during hematopoiesis. Taken together, these observations suggest that secreted FLRG, in association with Activin A, is likely to play an important role in hematopoiesi (page 112, left col., 1st ¶).

nd ¶).  Activin A increased the detection of both the late BFU-E and the CFU-E colonies. These data clearly show that addition of Activin A alone to primary human precursors induces erythroid cell differentiation (page 112, right col., 1st ¶).

Maguer-Satta et al present the modulation by follistatin and FLRG of activin and BMP4 cooperation in the induction of human erythropoiesis CD34+ cells (derived from bone marrow progenitor cells, See section 5) were incubated in presence or not (−) of 40 ng/ml of activin A (Act) or BMP4 alone or in combination with 100 ng/ml of follistatin (Foll) or FLRG. After 4 days, cells were assessed for the proportion of erythroid colonies by a CFC assay as described (Fig 4 legend).  Fig. 4 indicate that the decrease of CFU-E colony numbers below the levels observed in non-treated cells can be partially restored by the addition of both follistatin and FLRG.  Further, the significant nuclear size decrease observed in cells treated by both BMP4 and activin can be fully restored by either follistatin or FLRG (Table 2).

Maguer-Satta et al teach that activin, follistatin and FLRG regulate the effects of BMP2 on erythroid maturation.  The Activin A and BMP2 biological effects on human erythroid cells are regulated by FLRG and follistatin. (page 114, left col., top ¶).

Given that the anemia is characterized by markedly reduced CFU-E, those skilled in the art would have had a reason to target anemic patients with FLRG protein to restore the CFU-E colony numbers.

Human FLRG is the claimed SEQ ID NO: 21 as is evidenced by the specification on page 34.

Claim 11 is included because the claimed FLRG polypeptide characteristics are inherent properties of the referenced FLRG.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


s 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maguer-Satta et al (Mol Cell Endocrinol. 2004 Oct 15;225(1-2):109-18), as applied to claims 3, 5 and 11, above and further in view of US Pat. 7572763.
The teachings of Maguer-Satta et al have been discussed, supra.

The reference teachings differ from the claimed invention only in the recitation of a fusion protein in claim 12 comprising Fc domain in claim 13 or glycosylated amino acid in claim 14.

The `763 patent was issued from the `306 publication.  Their teachings are identical.  The `763 patent was used in the rejection.

The `763 patent teaches and claims methods of treating a patient suffering from a muscle disorder associated with GDF-8, comprising administering to the patient in need thereof a therapeutically effective dose of a protein comprising at least one follistatin domain, wherein the protein is follistatin related gene (FLRG) (see patented claims 1-3). The `763 patent teaches that the protein has "stabilizing modification" capable of stabilizing a protein, enhancing the in vitro half life of a protein, enhancing circulatory half life of a protein and/or reducing proteolytic degradation of a protein. Such stabilizing modifications include but are not limited to fusion proteins (including, for example, fusion proteins comprising a protein comprising at least one follistatin domain and a second protein), modification of a glycosylation site (including, for example, addition of a glycosylation site to a protein comprising at least one follistatin domain).   In the case of a stabilizing modification which comprises a fusion protein (e.g., such that a second protein is fused to a protein comprising at least one follistatin domain), the second protein may be referred to as a "stabilizer portion" or "stabilizer protein." For example, a protein a human protein comprising at least one follistatin domain may be fused with an IgG molecule, wherein IgG acts as the stabilizer protein or stabilizer portion (col. 9, lines 17+).  Proteins comprising at least one follistatin domain can be linked to an Fc region of an IgG molecule (col., 14, lines 29+).

Those skilled in the art would have had a reason to fuse the FLRG Maguer-Satta et al in the treatment of anemia to the Fc domain taught by `763 patent to stabilize the FLRG polypeptide and enhance the circulator half-life of a protein and/or reducing proteolytic degradation of a protein.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
 
12.  No claim is allowed.

13.  The art made of record and not relied upon is considered pertinent to applicant's disclosure: 
.

13.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 20, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644